Title: To James Madison from Walter Jones, 10 January 1794
From: Jones, Walter
To: Madison, James


Dear Sir.
Kinsale. Westmorld. County. Jany. 10th. 1794.
I am again tempted to intice you to a Correspondence, which you have so kindly Supported without a prospect of an equivalent return. I once thought that my presence where you are, would have Saved us both this Pains. However a majority of Voters, not of the Electors of the District, preferred the Services of their Sitting Member, with whom you are probably not unacquainted.
As the sound suggestions of Prudence & Interest ever checked my pursuit of this object, as that Pursuit was favoured by an Excess beyond Measure, of the Property, understanding &C of the district, I had little Cause for Chagrin, as an individual: yet as a good Citizen I have to lament the Success of Arts, which disclose very indifferent Facts in the electoral character of a certain order, and confound all rational Notions of Election. In political chemistry an Election implies the unequal division of a whole. In the present Case there was a complete Separation of Parts.
The appearances of Oligarchical factions attached to some of our higher administrative departments, are, to me, not a little Alarming. The rise, Extent & Views of all such Combinations of exclusive Interests in the public Servants, Should be objects of constant vigilance & Scrutiny, as they are founded in the most constant & powerful Propensities in human Nature. I am well pleased that an Investigation of this nature is Commenced so early in the Session, and I hope it will be temperate, sure & unremitting. Intemperate, unsupported & hasty charges, produce Effects quite opposite, to what were intended. The Culprit avails himself of the weak parts; proclaims himself the injured Person; and the bad Practices, which at first gave some Compunction, will now be multiplied without restraint, as necessary means of Self-defence. When a man is impelled by very powerful Motives, he seldom fails to use a very winning Sophistry to justify himself, in his Competitions with his fellow-creature, but when the poor Commonwealth is a party, the Odds are beyond Comparison against her. It is for this reason, that public Servants are so often found to be supremely criminal & pernicious in their official Capacities, without being proportionably debased in their private moral Characters. Hence arises greater difficulty in the detection Conviction & punishment of their offences. Faithful Watchmen however will make difficulties a Spur to Exertion rather than a Shelter for supine[ne]ss. I devoutly pray, that you may muster Strong enough to carry thro a scrutiny with propriety & Effect: but if the oligarchy has tainted a majority of Congress, conclamatum est de Nobis! It has Secured Impunity, in proportion as it has extended the Means of Malversation. My Information does not authorize me to form, much less to utter a positive opinion on So delicate a subject. But I may say, that I never read or heard of more undeviating Abettors of a british Minister for the Time being, than your Mr. Ames Mr. Smith (S. C.) Mr. Wadsworth, Mr. Fitzsimmons & some others are of the Powers that be. This Mr. Ames manifests in his debates Such full-blown arrogance & vanity, as makes him Signally exceptionable in the Eye of republican Decorum.
You will observe that, in this long Letter, I take the Existence of oligarchy & its appendant Factions amongst us, for granted. They may be harmless Phantoms magnified & deformed by distant & indistinct Vision—if they are such I shall much rejoice, & you, who have a nearer view may smile at the deceptions, but will excuse their Causes, which I can assure you are quite disinterested.
In the hope of Stealing, now & then, an hour from the numerous occupations of your time, I remain dear Sir with sincere regard & Esteem yours
Walt: Jones
I have thought that something presented to the Public Eye, on natural Party & vitious Faction, as applicable to our united Government, both in Theory & in Fact might aid the Cause of chaste & genuine republicanism—if the subject Strikes you in the Same point of View, it would probably render my present weak motives effectual to the bestowing a Leisure day on that subject. This Letter being delayed a Post I have determined to send you a few reflexions I have written on Party & Faction. If you think their publication would serve, in the Smallest degree the Cause of chaste Government, I am very willing they Should be published a[t] Richmond or Philadelphia as you may think best. The Subject Should be followed up in a Second Paper which if this be published, I will take the trouble to prepare.
I have no Copy of the paper; & if you judge that its Publication where you are would be improper, especially as your directing the publication may be a matter of some nicety & Consideration to one in your present situation, please return it to me, as soon as you may find it Convenient to favour me with a Line.

W. J.
